Citation Nr: 0431161	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back condition, 
claimed as secondary to the veteran's service-connected flat 
feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to 
April 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to a low 
back condition, secondary to the veteran's service-connected 
flat feet.  The veteran filed a notice of disagreement (NOD) 
in July 2002.  A statement of the case (SOC) was issued in 
April 2003.  A substantive appeal (VA Form 9) was received in 
May 2003.  The veteran provided testimony at a 
videoconference hearing from New Orleans, Louisiana, to the 
undersigned in Washington, DC in July 2004.  The transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran has service-connected flat feet.  

3.  The veteran's low back condition is not attributable to 
service or to his service-connected flat feet.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor was it caused by service connected pes planus.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for secondary service connection.  Furthermore, the RO 
sent a letter to the veteran in August 2001, which asked him 
to submit certain information, and informed him of the 
elements needed to substantiate his claim.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining, 
and essentially asked the veteran to send to VA any 
information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the secondary service connection 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That notice was sent in August 2001.  
Additionally, the veteran was also provided an opportunity to 
testify at a hearing, which he did in July 2004, before the 
undersigned.  In view of this, the veteran is not considered 
prejudiced by any defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has identified evidence that he 
indicates is no longer available as his chiropractor has 
retired, another has moved out of state and retired, and his 
private doctor is now deceased.  There are no known 
additional records to obtain.  There is nothing further that 
can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined in December 2002 by VA in connection with this 
claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  

In this regard, the Board notes that after his July 2004 
hearing, the veteran submitted a statement to the Board 
wherein he repeated information provided at his hearing, and 
a single page of information printed off the internet to the 
effect one may experience calf, knee and hip pain as a result 
of flat feet.  The veteran indicated he wanted the RO to 
review this prior to a Board decision.  Inasmuch as the 
veteran's statement merely repeats his testimony and the 
internet article does not address the disability at issue, 
the Board does not consider these documents pertinent as to 
require referral to the RO prior to entering a decision.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a) (2001).  

In the instant case, the veteran is service-connected for 
flat feet and has been granted a 30 percent evaluation for 
this disability.  It is the veteran's contention that he has 
a low back disability as a result of his service-connected 
flat feet.  

Service medical records show that in June 1968, the veteran 
lifted a heavy object and hurt his back.  The examiner 
indicated at that time that the injury was actually to the 
veteran's shoulders.  He specifically indicated that the 
veteran had nonradiating upper back symptoms and that there 
was no low back pain.  April 1970 separation examination 
shows no findings, treatment or diagnoses of a low back 
condition.  

After service, there is a medical statement from Ted Weller, 
D.C., dated August 1998.  This statement indicates, in 
pertinent part, that he had treated the veteran since 
June 1985 for intersegmental traction and spinal 
manipulations.  This statement indicated no findings related 
to the veteran's flat feet.  

In October 1992, another statement was received from Dr. Ted 
Weller.  He indicated that his father treated the veteran for 
many years, although his medical records only went back to 
1996.  He indicated that the veteran's chief complaints were 
pain in the lower back and pain in both feet.  Again, he 
indicated that the veteran was treated with intersegmental 
traction and mild spinal manipulation.  He did not relate the 
veteran's back complaints to his flat foot condition.  

In December 2002, the veteran underwent a VA examination in 
connection with this claim.  It was noted that since service, 
the veteran had worked as a carpenter.  He related that over 
the last few years, he had discomfort with his back with 
radiation into the waistline.  There was no peripheral 
radiation.  Walking did not affect him.  Coughing and 
sneezing produced no discomfort.  He related that all of his 
problems seemed to occur when he went to straighten up from a 
sitting or squatting position.  Physical examination revealed 
that the veteran was approximately 40 pounds overweight.  He 
was noted to have marked pes planus.  Examination of his 
lumbar spine revealed him to have a normal posture and normal 
gait.  He did not use a cane.  He was able to stand on his 
heels and toes easily.  He had negative straight leg raising, 
bilaterally, and normal reflexes.  Range of motion of the 
lumbar spine was described as normal.  He was noted to carry 
excess weight at the waistline causing him to stand with a 
bit swayback posture.  In addition, he preferred wearing 
cowboy-style boots which also tended to give him a swayback.  
X-rays of the lumbar spine showed mild degenerative changes 
compatible with his 55 years of age and his occupation.  The 
examiner stated that "it is not likely that the veteran's 
low back pain is related to his flat feet.  The fact that he 
was able to work as a carpenter for all of these years 
suggests that his back has been relatively strong."  The 
examiner stated that he felt that the X-ray changes seen with 
the veteran's back were mild degenerative changes of the 
spine, and are related to mild obesity, occupation, and 
aging.  "They are not related to his pes planus."  

An April 2003 medical statement was received from Dr. Ted 
Weller.  This statement indicated that it was felt, 
considering the veteran's symptomatology, that his flat feet 
condition was most likely the cause of his lower back pain.  
An April 2003 statement from Dr. Weller indicated essentially 
the same findings, although slightly more precise.  He 
indicated the veteran's lower back condition was caused by 
the veteran's flat feet.  

In July 2004, the veteran testified at a videoconference 
hearing before the undersigned.  He related that Dr. Weller, 
his chiropractor, has attributed his back pain to his 
service-connected flat feet.  He also stated that when his 
hip drops as a result of his feet, he gets pressure on his 
back.  He maintains that he has to go on bedrest when the 
pain in his back comes, and he usually can not work for three 
days.  

There is no competent evidence linking any current back 
disability to any event in service.  Therefore service 
connection on a direct basis is not warranted. 

The veteran does have service connected flat feet.  However, 
the only competent evidence presented that the veteran's flat 
feet caused his low back disability are the statements from 
the veteran's chiropractor.  Significantly, these are simply 
declarative statements with no supporting rationale.  Indeed, 
the first statement only identifies the veteran's pes planus 
as a cause for pain, a mere symptom for which service 
connection may not be granted.  Only the second statement 
suggests the veteran's pes planus caused the veteran's 
underlying back condition.  Again, a conclusion for which 
there is no supporting rationale in the statement.  Taken as 
a whole, the Board considers the imprecision of these 
statements, their somewhat contradictory nature (pes planus 
only produces pain, then it can cause underlying disability), 
and the lack of supporting rationale as significantly 
diminishing their probative value.  

On the other hand, the opinion that accompanied the December 
2002 VA examination report contained a more comprehensive 
history, supporting logic for the conclusion offered, and 
diagnostic studies consistent with the logic and conclusion.  
Assigning more probative value to this opinion and given its 
adverse conclusion, a basis upon which to establish service 
connection for a back condition had not been presented and 
the appeal is denied.   


ORDER

Service connection for a back condition, including as 
secondary to the veteran's service-connected flat feet, is 
denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



